Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 1 of 10




                                              1:20-cv-23576
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 2 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 3 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 4 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 5 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 6 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 7 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 8 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 9 of 10
Case 1:20-cv-23576-DPG Document 1 Entered on FLSD Docket 08/27/2020 Page 10 of 10
